                      Case 7:21-cv-04737-NSR Document 14
                                                      12 Filed 07/26/21
                                                               07/23/21 Page 1 of 1




                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF NEW YORK


             DAVID LAPA,
                                                                   Civil Action No.
                                               Plaintiff,          7:21-cv-04737-NSR                7/26/2021
                                 - against -

             JPMORGAN CHASE BANK, N.A.,                            NOTICE OF MOTION
                                               Defendant.


                    PLEASE TAKE NOTICE that upon the annexed, supporting Memorandum of Law,

           the undersigned will move this Court, before the Honorable Nelson S. Román, United States

           District Judge for the Southern District of New York, at the United States Courthouse, 300

           Quarropas Street, White Plains, New York, 10601, at a date and time to be determined by the

           Court, for an order dismissing the Plaintiff’s Complaint in this action, pursuant to Rule

           12(b)(6) of the Federal Rules of Civil Procedure, with prejudice, and for such further and

           other relief as the Court may deem just and proper.

           Dated: New York, New York                                 GREENBERG TRAURIG, LLP
                   July 23, 2021
                                                                     By: /s/ Toby S. Soli
                                                                              Toby S. Soli
The motion at ECF No. 12 is denied without prejudice for                 MetLife Building
failure to follow my individual rules. The Court construes               200 Park Avenue
Defendant's motion as request for leave to file a motion to              New York, New York 10166
dismiss the amended complaint, which it grants as follows: the           Tel: (212) 801-9200
Court deems the moving papers at ECF Nos. 12 and 13 to have              Fax: (212) 801-6400
been served on July 23, 2021; opposition papers shall be served          solit@gtlaw.com
(not filed) on August 25, 2021; reply papers shall be served on
September 9, 2021. All motion papers shall be filed on the reply        Attorneys for Defendant
date, August 9, 2021.                                                   JPMorgan Chase Bank, N.A.
The parties shall provide the Court with two hard courtesy
copies of all motion papers as they are served.
The Clerk of Court is directed to terminate the motion at ECF
No. 12.
Dated: July 26, 2021
         White Plains, NY
